DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Claims 1-21 and 23-46 are pending.  Claim 22 is canceled.  Claims 1-15, 28-45 are withdrawn.  Claim 46 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (CA 2745857), and further in view of Dahlin et al. (US 5,584,939).
Regarding Claims 16 and 46:  Rollins teaches a method for cleaning ground tank used for wastewater storage, the method comprising:
positioning a mobile vacuum system in proximity to a ground tank indicated for cleaning, the mobile vacuum system including a vacuum line;
attaching a vacuum nozzle to the vacuum line;

using the vacuum nozzle to clean within the ground tank, wherein at least one of liquid material and solid material is removed from within the ground tank using the vacuum line, including controlling a volume of discharge of the pressurized liquid from a spray jet in fluid communication with the conduit, wherein the spray jet is directed by the vacuum nozzle when the vacuum nozzle is used to clean the ground tank (see abstract; pg. 3, paragraph 4; and pg. 6, paragraph 3).
   Rollins is silent as to the diameter of the vacuum line.  However, Dahlin teaches that it is known to provide manually operable vacuum lines for cleaning tanks, the vacuum lines having a diameter between 2 to 8 inches (col. 5, ll. 31-34), which overlaps the claimed range of at least 8 inches, and thus a prima facie case of obviousness exists (see MPEP 2144.05). Rollins does not expressly disclose the vacuum nozzle as a large bore vacuum nozzle. However, it would have been obvious to one of ordinary skill in the art to modify the method of Rollins and Dahlin by providing a large bore nozzle to correspond to the vacuum hose diameter.
Regarding Claim 17:  Rollins and Dahlin teach the elements of Claim 16 as described above.  Rollins further teaches attaching an extension adapter to the vacuum nozzle (pg. 8, paragraph 3).  Rollins is silent as to the composition of the adapter or nozzle.  However, Dahlin teaches that aluminum is a suitable material for a vacuum hose for cleaning tanks (col. 5, ll. 34-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Rollins and Dahlin by selecting 
Regarding Claim 18:  Rollins and Dahlin teach the elements of Claim 16 as discussed above.  Rollins further teaches positioning the large bore mobile vacuum system in proximity to the ground tank using a first vehicle (pg. 6, paragraph 3 discloses a vacuum truck).
Regarding Claim 19: Rollins and Dahlin teach the elements of Claim 18, as discussed above.  While Rollins does not expressly show a first holding tank of the large bore mobile vacuum system, Rollins does teach that the sediment is vacuumed to the vacuum truck (pg. 8, paragraph 2).  Since Rollins teaches a vacuum truck, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rollins by collecting the material in a first holding tank of the vacuum system in order to store the collected material.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (CA 2745857) and Dahlin et al. (US 5,584,939), as applied to Claim 16, and further in view of Sloan (US 5,037,486).

Regarding Claims 20 and 21:  Rollins and Dahlin teach the elements of Claim 19, as discussed above.  Rollins does not expressly disclose draining the first holding tank as claimed.  However, Sloan teaches a similar tank cleaning method in which material in a first holding tank (e.g., element 27B) on a first vehicle (element 23) is drained to a second mobile holding tank (element 30) located on a separate vehicle (element 28) in order to store and transport the material to a disposal site (col. 5, ll. 61 - 68).  It would have been obvious to one of ordinary skill .

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins (CA 2745857) and Dahlin et al. (US 5,584,939), as applied to Claim 16, and further in view of Rollins (US 8,984,709; “Rollins ‘709” hereafter).
Regarding Claims 23, 25, and 26:  Rollins and Dahlin teach the elements of Claim 16, as discussed above. Rollins does not expressly disclose rolling the large bore vacuum nozzle.  However, in a similar method of cleaning a tank, Rollins ‘709 discloses rolling the large bore vacuum nozzle on a surface within the ground tank using a roller (Fig. 3, element 76) attached to the large bore vacuum nozzle, wherein the surface is a foundation (element 78) of the ground tank or a sediment layer (element 16) in the ground tank (col. 4, ll. 23-32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rollins and Dahlin by rolling the vacuum nozzle on a surface within the tank in order to facilitate movement of the nozzle to enhance the cleaning efficiency, as suggested by Rollins ‘709.
Regarding Claim 24:  Rollins, Dahlin, and Rollins ‘709 teach the elements of Claim 23 as discussed above. While Rollins ‘709 does not expressly disclose rolling the vacuum nozzle on a tank wall surface, Rollins ‘709 does teach that the nozzle is rolled over the tank floor for the purpose of removing remaining sediment (col. 4, ll. 26-31).  Therefore, it would have been .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins (CA 2745857) and Dahlin et al. (US 5,584,939), as applied to Claim 16, and further in view of Venkoparao et al. (US 2010/0086172).
Regarding Claim 27:  Rollins and Dahlin teach the elements of Claim 16, as described above.  Rollins does not expressly disclose acquiring an infrared image of the ground tank from outside the ground tank to determine a location to guide the large bore vacuum line.  However, Venkoparao teaches a method of detecting and monitoring sediment in tanks utilizing an infrared camera to acquire an image of the tank from outside the tank [0028-0029].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rollins and Glass by acquiring an infrared image of the tank to determine a location of the sediment in order to efficiently guide the vacuum nozzle for cleaning.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-21, 23-27, and 46 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714